DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 11, 16-19, 21, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WURTH et al. (EP 3381506), cited in IDS.
Regarding claim 1, Wurth discloses An apparatus for assisting a patient having a spinal cord injury, the apparatus comprising: an electrical brain signal monitoring interface configured to record at least one electrical brain signal of the patient (section 0038-0040, 0049); a functional electrical stimulation (FES) device configured to connect via FES electrodes with a paralyzed portion of the patient that is paralyzed due to the spinal cord injury and to control the paralyzed portion of the patient by applying FES to the paralyzed portion of the patient via the FES electrodes (section 0022, 0078); an electronic processor operatively connected with the electrical brain signal monitoring interface to receive the at least one electrical brain signal and with the FES device to control the FES applied to the paralyzed portion of the patient (section 0062); 
 and a non-transitory storage medium storing instructions readable and executable by the electronic processor, the instructions including: electrical brain signal demultiplexing instructions that are executable by the electronic processor to demultiplex the at least one electrical brain signal into an efferent motor intention signal and at least one afferent sensory signal (sections 0038-0039, 0056-0058, 0070, and 0082); and FES control instructions that are executable by the electronic processor to control the FES applied to the paralyzed portion of the patient by the FES device based on at least the efferent motor intention signal (section 0038-0039, 0056-0058, 0070, and 0082).
	Concerning claim 6, Wurth discloses the electrical brain signal demultiplexing instructions are executable by the electronic processor to demultiplex the at least one electrical brain signal into the efferent motor intention signal and the at least one afferent sensory signal including at least an afferent proprioception sense signal generated by a proprioception sense of the paralyzed portion of the patient (section 0038-0040).
	With respect to claim 7, Wurth discloses the FES control instructions are executable by the electronic processor to control the FES applied to the paralyzed portion of the patient by the FES device based on at least the efferent motor intention signal and the afferent proprioception sense signal (Section 0038-0040, 0132-0133).
	Regarding claim 8, Wurth discloses the FES control instructions are executable by the electronic processor to control the FES applied to the paralyzed portion of the patient by the FES device based on the efferent motor intention signal and not based on the at least one afferent sensory signal; or wherein the FES device comprises an FES cuff configured to connect via FES electrodes with a paralyzed arm, hand, leg, or foot of the patient that is paralyzed due to the spinal cord injury and to control the paralyzed arm, hand, leg, or foot of the patient by applying FES to the paralyzed arm, hand, leg, or foot via the FES electrodes (section 0038-0039, 0056-0058, 0070, and 0082).
	Concerning claim 9, Wurth discloses the electrical brain signal demultiplexing instructions are executable by the electronic processor to apply a machine learning component to demultiplex the at least one electrical brain signal into the efferent motor intention signal and the at least one afferent sensory signal (sections 0038-0039, 0056-0058, 0070, and 0082).
	With respect to claim 11, Wurth discloses a non-transitory storage medium storing instructions readable and executable by an electronic processor that is operatively connected to receive at least one electrical brain signal from a patient and to operate a functional electrical stimulation (FES) device to apply FES to control a paralyzed portion of the patient that is paralyzed due to a spinal cord injury of the patient (section 0133-0134), the stored instructions including: electrical brain signal demultiplexing instructions that are executable by the electronic processor to demultiplex the at least one electrical brain signal into an efferent motor intention signal and at least one afferent sensory signal (sections 0038-0039, 0056-0058, 0070, and 0082); and FES control instructions that are executable by the electronic processor to control the FES applied to the paralyzed portion of the patient by the FES device based on at least the efferent motor intention signal (section 0038-0039, 0056-0058, 0070, and 0082).
	Regarding claim 16, Wurth discloses the electrical brain signal demultiplexing instructions are executable by the electronic processor to demultiplex the at least one electrical brain signal into the efferent motor intention signal and the at least one afferent sensory signal including at least an afferent proprioception sense signal generated by a proprioception sense of the paralyzed portion of the patient (section 0038-0040).
	Concerning claim 17, Wurth discloses the FES control instructions are executable by the electronic processor to control the FES applied to the paralyzed portion of the patient by the FES device based on at least the efferent motor intention signal and the afferent proprioception sense signal (Section 0038-0040, 0132-0133).
	With respect to claim 18, Wurth discloses the FES control instructions are executable by the electronic processor to control the FES applied to the paralyzed portion of the patient by the FES device based on the efferent motor intention signal and not based on the at least one afferent sensory signal (section 0038-0039, 0056-0058, 0070, and 0082).
	Regarding claim 19, Wurth discloses the electrical brain signal demultiplexing instructions are executable by the electronic processor to apply a machine learning component to demultiplex the at least one electrical brain signal into the efferent motor intention signal and the at least one afferent sensory signal (sections 0038-0039, 0056-0058, 0070, and 0082).
	Concerning claim 21, Wurth discloses receiving at least one electrical brain signal from a patient; by an electronic processor, demultiplexing the at least one electrical brain signal into an efferent motor intention signal and at least one afferent sensory signal; and by the electronic processor, controlling a functional electrical stimulation (FES) device to apply FES to control a paralyzed portion of the patient that is paralyzed due to a spinal cord injury of the patient; wherein the controlling of the FES device is based on at least the efferent motor intention signal.
	With respect to claim 26, Wurth discloses the demultiplexing comprises demultiplexing the at least one electrical brain signal into the efferent motor intention signal and the at least one afferent sensory signal including at least an afferent proprioception sense signal generated by a proprioception sense of the paralyzed portion of the patient (section 0038-0040).
	Regarding claim 27, Wurth discloses the controlling of the FES device is based on at least the efferent motor intention signal and the afferent proprioception sense signal (Section 0038-0040, 0132-0133).
	Concerning claim 28, Wurth discloses the controlling of the FES device is based on the efferent motor intention signal and is not based on the at least one afferent sensory signal (section 0038-0039, 0056-0058, 0070, and 0082).
	With respect to claim 29, Wurth discloses the demultiplexing comprises applying a machine learning component to demultiplex the at least one electrical brain signal into the efferent motor intention signal and the at least one afferent sensory signal (section 0038-0039, 0056-0058, 0070, and 0082).

Claim Objections
Claims 2-5, 10, 12-15, 20, 22-25, 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792